SYLVIA RAPPAPORT, HUNTER LaCROIX, COURTNEY LaCROIX, LORI RAPPAPORT LaCROIX, individually, and THE ESTATE OF ALFRED D. RAPPAPORT, by and through Co-Executrix Sylvia Rappaport and Co-Executrix Lori Rappaport LaCroix, Appellants,
v.
MORGAN STANLEY DEAN WITTER, INC., a/k/a MORGAN STANLEY, a/k/a MORGAN STANLEY & CO., INC., a/k/a MORGAN STANLEY SMITH BARNEY, RICHARD JAY BERGER, MEGAN MARIE McGRATH, and NATIONAL ASSOCIATION OF SECURITIES DEALERS, a/k/a NASD a/k/a FINANCIAL INDUSTRY REGULATORY ASSOCIATION, a/k/a FINRA, Appellees.
No. 4D09-3811.
District Court of Appeal of Florida, Fourth District.
November 10, 2010.
Sylvia Rappaport, Hunter LaCroix, Courtney LaCroix, Delray Beach, pro se.
Tucker H. Byrd and J. Carlos Real of Greenberg, Traurig, Orlando, for appellees.
PER CURIAM.
Affirmed.
GROSS, C.J., FARMER and STEVENSON, JJ., concur.
Not final until disposition of timely filed motion for rehearing.